Case 3:19-cv-00477-REP Document 81 Filed 05/02/20 Page 1 of 5 PageID# 801



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                           )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )                 Case No. 3:19-cv-477-REP
                                             )
                                             )
 JESSELYN A. RADACK                          )
                                             )
        Defendant.                           )
                                             )


            MEMORANDUM IN OPPOSITION TO
        DEFENDANT’S MOTION TO STAY DISCOVERY
        Plaintiff, Trevor Fitzgibbon, by counsel, pursuant to Local Civil Rule 7(F),

 respectfully submits this Memorandum in Opposition to the motion to stay discovery

 [ECF No. 76] filed by Defendant, Jesselyn Radack (“Radack”).

        Radack’s motion to stay discovery should be denied for the following reasons:

        1.      On November 1, 2019, the Court entered an Order Setting Pretrial

 Conference. [ECF No. 32]. The Court ordered the parties, inter alia, to “forthwith serve

 interrogatories and requests for production of documents”. That same day, the Court

 entered a Scheduling Order. [ECF No. 33]. Pretrial Exhibit A. § III, provides as follows:




        2.      The parties appeared before the Court on November 19, 2019 for the

 initial retrial conference. On November 20, 2019, the Court entered an Initial Pretrial

                                             1
Case 3:19-cv-00477-REP Document 81 Filed 05/02/20 Page 2 of 5 PageID# 802



 Order [ECF No. 41] that established June 29, 2020 as the date of the final pretrial

 conference. The discovery cut-off, therefore, is May 8, 2020.

        3.      The parties each served multiple discovery requests. Plaintiff served two

 sets of interrogatories, requests for production of documents and a request for admissions.

 Radack served three sets of interrogatories and requests for production of documents.1

        4.      In addition to party discovery, Plaintiff served a subpoena for documents

 on Twitter. Both Twitter and Radack filed motions to quash. The motions to quash have

 been fully briefed. If the motions are denied, it is expected that Twitter will produce

 certain non-content records and information and that Radack will be ordered to sign an

 authorization directing Twitter to turn over her direct messages.2



        1
                There are disputes regarding Radack’s answers to Plaintiff’s discovery
 requests that counsel attempted in good faith to resolve. The discovery disputes largely
 involve Radack’s communications with third-parties, including private direct messaging
 via Twitter, between April 9, 2019 and January 20, 2020. The third-parties include
 Raymond Johansen, Bailey Lamon, Beth Bogaerts, Thomas Schoenberger, Manuel
 Chavez, Andrew Stepanian, Charles Davis, and three anonymous Twitter accounts,
 @jimmysllama, @Kaidinn and @DevinCow. Plaintiff’s counsel will schedule a
 telephone conference with the Court pursuant to § II(B) of Pretrial Schedule A.

        2
                 It is possible that Radack has deleted her direct messages.
 Notwithstanding, she can be compelled to sign an authorization directing Twitter to
 produce these documents. Lucas v. Jolin, 2016 WL 2853576, at * 8 (S.D. Ohio 2016)
 (“In a personal injury case, when a plaintiff seeks damages for claimed injuries, he or she
 is often directed to execute a release in order for the defendant to examine his or her
 medical records related to the injuries, including medical records that may prove pre-
 existing injuries or otherwise lend credence to the defense. In a similar way, Net VOIP
 will be compelled to request directly from Google the release of certain emails within the
 relevant time period, so that Plaintiff has some opportunity to discover relevant
 documents that may undermine the grounds on which Net VOIP seeks summary
 judgment and help prove Plaintiff's claim”); Facebook v. Superior Court, 4 Cal.5th 1245,
 417 P.2d 725, 750 (Cal. 2018) (section 2702(c)(3) [of the Stored Communications Act]
 compels provider to obey lawful court order for production of content communications);
 Fawcett v. Altieri, 38 Misc.3d 1022, 960 N.Y.S.2d 692, 597 (N.Y. Super. 2013) (private
 social media posts may be compelled from a user in civil discovery “just as material from
 a personal diary may be discoverable”).

                                              2
Case 3:19-cv-00477-REP Document 81 Filed 05/02/20 Page 3 of 5 PageID# 803



        5.      Pursuant to §§ V(C)(1) and V(D)(1) of Pretrial Schedule A, Plaintiff’s

 witness and exhibit lists are due on June 11, 2020. Plaintiff intends to use the documents

 and information obtained in discovery to prepare his witness and exhibit lists, and to

 otherwise prepare for trial.

        6.      On April 20, 2020, counsel for Radack advised for the first time that she

 wanted to take depositions. Plaintiff’s counsel agreed to make Plaintiff available and to

 provide dates for a video deposition.

        7.      On April 21, 2020, Radack filed the instant motion to stay discovery. In

 her motion, Radack requests the Court to “stay all discovery until June 10, 2020, or until

 resolution of the COVID-19 issues”. [ECF No. 76].3

        8.      After filing her motion to stay discovery, Radack did not follow up to

 schedule any depositions.

        9.      Counsel for Plaintiff has reviewed General Order Nos. 2020-3, 2020-7 and

 2020-12 (the “General Orders”). The District Court has taken a prudent and measured

 response to the Coronavirus Disease 2019 (Covid-19).

        10.     None of the General Orders extended the discovery cut-off in this case.

        11.     Entry of the General Orders properly extended certain “filing deadlines”,

 but did not stay discovery in any case, or extend the time for responding to discovery, or

 relieve counsel of their responsibility to continue to engage in appropriate discovery,

 including non-stenographic (video) depositions.




        3
               Radack’s request to stay discovery “until resolution of the COVID-19
 issues” has the potential to delay this proceeding indefinitely. It should be rejected
 without more.


                                             3
Case 3:19-cv-00477-REP Document 81 Filed 05/02/20 Page 4 of 5 PageID# 804



        12.     Beginning in early March 2020, the Court has regularly updated counsel

 concerning its Covid-19 guidance. If counsel for Radack had wanted to do depositions,

 she should not have left it until April 20, 2020 to raise the issue.

        13.     Plaintiff objects to the extension of the discovery deadline, as it will

 unduly interfere with all the other deadlines in the case, including the deadlines for filing

 summary judgment motions (May 15, 2020), motions in limine (May 28, 2020), the

 conference regarding stipulations (June 5, 2020), discovery designations (June 8, 2020),

 and the deadline to file witness and exhibit lists (June 11, 2020).

        14.     In other words, if the Court grants Radack’s motion, she will essentially

 succeed in delaying this matter.

        15.     Although the Court permitted Plaintiff to file a third amended complaint,

 Plaintiff filed his motion to supplement/amend on February 21, 2020. Thus, Radack

 knew about the substance of the third amended complaint for two months before she

 ever mentioned a desire to take depositions.

        16.     Radack was dilatory in raising the issue of depositions. Further, she now

 identifies two “key witnesses” who she wants to depose, Plaintiff and the Whistleblower.

 Plaintiff has always been available. The Whistleblower is an attorney from Florida.

 There is no reason that Radack cannot take video depositions for use at trial.4

        Plaintiff respectfully requests the Court to deny Radack’s motion to stay

 discovery.




        4
                 There is also no reason why counsel cannot work together to schedule
 these depositions. Notably, Radack’s motion to stay discovery does not contain a
 certification that any effort was made in good faith to resolve this dispute prior to the
 motion being filed.

                                                4
Case 3:19-cv-00477-REP Document 81 Filed 05/02/20 Page 5 of 5 PageID# 805



 DATED:        May 2, 2020



                              TREVOR FITZGIBBON



                              By:   /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for Trevor Fitzgibbon




                             CERTIFICATE OF SERVICE

       I hereby certify that on May 2, 2020 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                              By:   /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for Trevor Fitzgibbon




                                          5
